NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-3624-13T1

LISA LOMBARDI,

     Plaintiff-Appellant/
     Cross-Respondent,                   APPROVED FOR PUBLICATION
                                                AS REDACTED
                                            September 12, 2016
v.
                                           APPELLATE DIVISION
ANTHONY A. LOMBARDI,

     Defendant-Respondent/
     Cross-Appellant.

__________________________________________

         Argued March 1, 2016 – Decided       September 12, 2016

         Before   Judges     Espinosa,     Rothstadt,      and
         Currier.

         On appeal from Superior Court of New Jersey,
         Chancery   Division,  Family   Part,  Mercer
         County, Docket No. FM-11-113-11.

         Mark   H.   Sobel  argued   the   cause  for
         appellant/cross-respondent (Greenbaum, Rowe,
         Smith, & Davis LLP, attorneys; Mr. Sobel, of
         counsel and on the brief; Lisa B. DiPasqua,
         on the briefs).

         Brian   G.   Paul  argued   the  cause   for
         respondent/cross-appellant       (Szaferman,
         Lakind, Blumstein & Blader, P.C., and Stark
         & Stark, attorneys; Mr. Paul, of counsel and
         on the briefs).

     The opinion of the court was delivered by

ROTHSTADT, J.A.D.
      This   appeal   requires       us   to    address      the   calculation    of

alimony where the parties relied on only a fraction of their

household income to pay their monthly expenses and regularly

saved the balance during the course of their marriage.                       It is

well-established      that    the    accumulation      of    reasonable    savings

should be included in alimony to protect the supported spouse

against the loss of alimony.              See Jacobitti v. Jacobitti, 135

N.J. 571, 582 (1994); Martindell v. Martindell, 21 N.J. 341, 354

(1956); Davis v. Davis, 184 N.J. Super. 430, 437 (App. Div.

1982).    In this case, we consider whether the parties' history

of regular savings as part of their marital lifestyle requires

the inclusion of savings as a component of alimony even when the

need to protect the supported spouse does not exist.

      The Family Part found that the monthly savings were part of

the   marital   lifestyle,          but   excluded     the     amount    from     its

calculation of alimony because savings were not necessary to

ensure future payment of alimony.               We disagree with the court's

decision and hold that regular savings must be considered in a

determination of alimony, even when there is no need to create

savings to protect the future payment of alimony.

      Both   plaintiff       Lisa    Lombardi    and    defendant       Anthony    A.

Lombardi appeal from portions of their final judgment of divorce

(FJOD),   entered     after    a    twenty-eight       day    trial.     Plaintiff




                                          2                                A-3624-13T1
challenges the court's alimony award based upon its rejection of

the savings element despite it being undisputed that during the

course of the marriage the parties "established [a] practice of

savings"    that   was    "the   largest    component   of   [their]   marital

lifestyle."        As    to   child   support,   she    claims   the   court's

"allocation . . . of the children's expenses [does] not allow

[them]   to   share      in   their   father's   economic    good   fortune."

Plaintiff also challenges the court's equitable distribution of

two accounts, and its denial of her request for counsel fees and

costs.     Defendant avers that the FJOD should be affirmed in all

respects, but argues that, "in the event any portion of [it] is

reversed and remanded," the court's failure to provide him with

a credit for "the active appreciation" of the funds in one of

the two accounts disputed by plaintiff warrants reversal.

    We have considered the parties' arguments in light of the

record and our review of the applicable legal principles.                     We

vacate and remand for reconsideration of the determinations as

to alimony, child support, the equitable distribution of the two

subject accounts, and counsel fees and costs.

                                       I.

    The parties began dating in college, and married in May

1990, three years after their graduation.               Three children were

born of the marriage, now ages twenty, eighteen, and fifteen.




                                        3                              A-3624-13T1
Plaintiff filed a complaint for divorce on August 2, 2010, and

the court entered the FJOD on March 7, 2014.

      At the time of the FJOD's entry, the parties were forty-

eight-years-old and healthy, and defendant was employed full-

time.   Plaintiff, who holds a bachelor's degree in marketing,

previously worked as the vice president of desktop publishing at

Bear Stearns, reaching a salary of $80,000 per year, when the

parties agreed that she would leave the workforce to become a

full-time homemaker after the birth of their first child.                As

the children grew older, plaintiff obtained a certification as a

fitness instructor and now teaches classes part-time at local

fitness clubs for a gross income of approximately $10,000 per

year.   She is the children's parent of primary residence and

continues to reside in the marital home.

      Defendant has a bachelor's degree in finance, a master's

degree in business administration, and is a chartered financial

analyst.   During the course of the marriage, he worked for a

number of investment firms as an analyst or portfolio manager.

He accepted a position with his current employer in 2004, at a

base salary of $250,000 with a $1,125,000 guaranteed bonus for

two   years,   and   is   now   a   vice   president,   senior   portfolio

manager.   He was paid total compensation ranging from $1,087,000

to $2,275,000 during the five years immediately preceding the




                                      4                           A-3624-13T1
filing of the divorce complaint.

       Despite       defendant's         substantial        earnings,         the     parties

routinely saved the better part of his salary.                              The portion of

his earnings used for the family's expenses allowed them to

enjoy a comfortable, but not extravagant, standard of living.

The    decision      to   not   "live     a   very      lavish     lifestyle"        was    the

result of the parties' shared desire to budget most of their

income    during      the    marriage.            According       to   plaintiff,        after

watching      her    parents     struggle          financially         as    a     result   of

unreimbursed health care expenses, she wanted to ensure that she

had enough saved for her and defendant's care as they grew older

so    that    they    could     still     pay     for     their    children's         college

education and "live comfortably" after retirement without the

need     to   "worry"       about   finances         or    "change          [the    family's]

lifestyle."          According      to    defendant,        although         he    was   still

working, they saved so that he could retire at forty-five, when

the family would have accumulated $5 million in assets, a sum

sufficient to generate enough annual income to meet the family's

needs at their current lifestyle.

       The parties spent $22,900 per month in order to maintain

their lifestyle, exclusive of savings and gifts to the children.

Plaintiff estimated that the parties saved approximately $67,000

per month.       Consistent with their lifestyle choice, they did not




                                              5                                      A-3624-13T1
often buy extravagant clothing or dine at expensive restaurants.

Defendant drove a BMW and then a Camaro, while plaintiff drove a

Buick Enclave.    The family usually spent vacations locally, in

New York's Catskill Mountains or in Cape May, and sometimes took

ski vacations during the children's winter break.              They never

hired domestic help or sent the children to daycare.

    In addition to their savings, which totaled approximately

$4.18 million at the time of the FJOD,1 the parties owned the

marital   home.      They   established   and   funded   college   savings

accounts for all three children, and avoided debt for the most

part – at the time of the divorce complaint, they had a mortgage

on the marital home, a lease on one car, and a loan on another.

    The    parties    eventually   settled      issues   of   custody    and

parenting time, agreed that plaintiff would be entitled to an

award of permanent alimony, although they disputed the amount,

and to an equal division of the marital estate by equitable

distribution, except as to one joint account and another account

opened by defendant in his own name.         They also did not resolve

their claims for counsel fees and costs.          These remaining issues

were addressed during the parties' twenty-eight day trial that

began in December 2011 and concluded in 2014 when the court


1
    The parties also held another joint account and retirement
accounts that they agreed should be divided equally.



                                    6                              A-3624-13T1
placed its oral decision on the record over the course of four

days.

     The court entered the FJOD and the parties filed their

respective appeals from certain provisions thereof.

                                             II.

     Our     review        of     the    Family       Part's       determination          in

dissolution        matters      is    limited.         We    accord        deference       to

decisions     of     the     Family      Part      based    on     its     expertise      in

matrimonial matters.             See Cesare v. Cesare, 154 N.J. 394, 412

(1998).     We will not disturb its decisions if they are supported

by   substantial       credible         evidence      and    are     consistent        with

applicable law.        Ibid.; see also Gnall v. Gnall, 222 N.J. 414,

428 (2015).         This standard applies equally to its decisions

regarding alimony, see J.E.V. v. K.V., 426 N.J. Super. 475, 485

(App. Div. 2012), child support, see J.B. v. W.B., 215 N.J. 305,

325-26 (2013), equitable distribution, see La Sala v. La Sala,

335 N.J. Super. 1, 6 (App. Div. 2000), certif. denied, 167 N.J.

630 (2001), and counsel fees.                See Williams v. Williams, 59 N.J.

229, 233 (1971); Barr v. Barr, 418 N.J. Super. 18, 46 (App. Div.

2011).      However, we owe no special deference to the court's

legal    conclusions.           See   D.W.    v.    R.W.,   212     N.J.    232,    245-46

(2012).




                                              7                                    A-3624-13T1
                                          III.

                                           A.

       We begin our review by addressing the trial court's alimony

award.      According to plaintiff, she required $16,291 per month

to   support    herself     and    the    three    children     at   a   standard     of

living comparable to that enjoyed during the marriage, exclusive

of savings.       She sought an additional $30,000 per month for

savings.2      Plaintiff requested an award of child support in the

amount of $5000 per month and a requirement that defendant be

solely responsible for paying certain expenses for the children,

such   as    extracurricular        activities,       tutoring,      summer     camps,

cars, and auto insurance.

       After   considering        the    evidence,   the   court     established        a

permanent      award   of   monthly      alimony     in   the    amount   of    $7600,

without including an amount for savings, even though it found it

was a component of the marital lifestyle.                       It determined that

plaintiff required alimony to meet her needs at the marital

2
     Plaintiff's forensic accounting expert testified that the
parties had habitually saved an average of $67,000 per month
during the final years of the marriage. He estimated that, even
at the $30,000 per month plaintiff was requesting as a savings
component of alimony, she would be able to save $228,000 per
year after taxes, while defendant would be able to save
$705,000.   At that rate, in fifteen years, when the parties
would both be sixty-one-years-old, plaintiff and defendant would
have accumulated approximately $3,960,000 and $12,043,000,
respectively, assuming a three percent rate of return on
investment compounded monthly.



                                           8                                   A-3624-13T1
standard of living, which the court characterized as a "modest

middle-class      lifestyle,"       and       found     that    the    parties    did    not

dispute the monthly amount needed to meet plaintiff and the

children's      expenses.         The     court       concluded       that    plaintiff's

proposed budget, without savings, for herself and the children

was largely reasonable and consistent with the evidence, and

approved a monthly budget of $14,516, excluding savings.                               After

deducting the $5000 it was awarding in child support, the $3610

monthly      after-tax    income     it    estimated       could       be    generated    by

investment of plaintiff's equitable distribution share, and the

$583 after-tax monthly earnings from her part-time work, the

court found plaintiff would require another $5323 to meet her

budget.       Accounting for taxes, the court concluded that the

gross award of $7600 per month would cover the shortfall.                                The

court then determined that defendant earned a sufficient amount

to   cover    plaintiff's        budget,      including        the    requested   savings

component, and his own expenses.

      In     reaching    its     decision,        the   court    observed       that    each

party would have the benefit of half of the roughly $5.5 million

marital      estate      after     equitable          distribution,          providing     a

significant       opportunity           for       investment          and    saving      for

unanticipated expenses, although defendant's considerable income

and earning potential conferred on him a greater opportunity




                                              9                                   A-3624-13T1
than plaintiff.        Moreover, the children's college expenses were

already    provided     for    in    amply-funded        custodial       accounts,    and

defendant      was     responsible         for     maintaining       the     children's

medical, dental, and vision coverage and paying all uncovered

costs over $250 per child per year.                    Finally, the parties had no

debt,   and    plaintiff,      the    parent      of    primary    residence,     would

retain the marital residence unencumbered by a mortgage.3

     As    for   the    savings      issue,       the   court     observed    that    the

parties'      "earning[s]      exceeded          consumption       by    approximately

$87,000 per month on average."                    It noted that those savings

could be understood as a "component of lifestyle" in the sense

that the parties had habitually saved the better part of their

income during the marriage, whether, as defendant claimed, to

provide for an early retirement or, as plaintiff testified, to

enhance the couple's economic security more broadly, and lived a

generally frugal lifestyle as a result.                     Nonetheless, the court

concluded that including savings as a component of an alimony

award   was   only     warranted      to    the    extent    it    was    necessary    to

ensure a dependent spouse's economic security in the face of a

later   modification      or    cessation         of    support,    which     were    not

issues here.         However, it identified factors it found allowed

3
    Defendant paid off the mortgage in full from a joint account
during the litigation.     According to plaintiff, he did so
without her knowledge or consent.



                                            10                                 A-3624-13T1
plaintiff     to     accumulate     savings            through   means    other      than

increased alimony, though not to the extent the parties saved

during the marriage.            It cited to, among other factors, some

"overlap" in the alimony and child support budgets, plaintiff's

right to claim the children as exemptions for tax purposes, and

"her ability to work and retain earnings to use for savings

. . . because of the maturation of the children . . . such that

she would have more time to spend working if she chose to do

so."   The court stated:

                  Furthermore, from a budget standpoint
             the plaintiff will have no obligation for
             any college expense, no obligation for any
             unreimbursed medical or health expense, all
             extracurricular activities are covered by
             the above-guideline . . . award, and if she
             chose to work more that she would be
             protected against any claim that her alimony
             should be reduced or that she has lesser
             need.

             [(Emphasis added).]

       Also, the court noted that defendant had been ordered to

maintain a life insurance policy to secure his obligation to

plaintiff and the children in case of his death, and determined

defendant's       substantial     assets         and    income   therefrom     made    it

unlikely     he    would   obtain       a        modification      of    his   support

obligation in the future.

       The   court   concluded     by   summarizing          its   reasons     for    not

including a savings component in its alimony calculation:



                                            11                                 A-3624-13T1
                The [c]ourt finds that a permissible
           savings component which it elected not to do
           or not to include was because there are
           potentials for [plaintiff] to accumulate,
           earn, and otherwise be protected from a
           reduction by virtue of, one, reasons having
           to do with the current budget and the room
           in the budget to still save, the ability to
           work more without worry about a reduction in
           alimony, the investment opportunity that
           might enhance the return on the over $2
           million that she will receive, the life
           insurance to protect against the death of
           the defendant, and the likelihood of a
           continued   appreciation  and   increase  in
           assets and earnings that . . . would protect
           her against any arbitrary . . . reduction in
           alimony based upon early retirement or
           otherwise.

                                    B.

      Plaintiff argues the court erred in excluding a savings

component from the alimony award because, among other reasons,

the award permitted defendant to continue to enjoy the marital

standard   of    living     but   deprived    plaintiff      of   the     same

opportunity.     She argues her position is supported by the fact

that, although the case information statement form required by

our   courts    did   not   initially    include   savings   as   a     budget

category, that category has since been added, reflecting the

courts' view that savings is a fundamental element of the family

lifestyle that must be accounted for in a support award.                     We

agree.




                                    12                                A-3624-13T1
     Alimony is authorized by N.J.S.A. 2A:34-23 and is governed

by the factors enumerated in N.J.S.A. 2A:34-23(b).4                   It exists to

"permit [one spouse] to share in the economic rewards occasioned

by [the other's] income level (as opposed merely to the assets

accumulated),      reached   as   a   result    of    their   combined     labors,

inside and outside the home."           Gugliotta v. Gugliotta, 160 N.J.

Super. 160, 164 (Ch. Div.), aff'd, 164 N.J. Super. 139 (App.

Div. 1978); see also Konzelman v. Konzelman, 158 N.J. 185, 195

(1999).    "[A]limony is neither a punishment for the payor nor a

reward for the payee. . . .            It is a right arising out of the

marriage   relationship      to   continue      to    live    according    to       the

economic   standard    established      during       the   marriage    .   .    .    ."

Aronson v. Aronson, 245 N.J. Super. 354, 364 (App. Div. 1991).

"Alimony relates to support and standard of living; it involves

the quality of economic life to which one spouse is entitled,

which then becomes the obligation of the other." Gnall, supra,

222 N.J. at 429.

     A proper alimony award "assist[s] the supported spouse in

achieving a lifestyle that is reasonably comparable to the one

enjoyed    while   living    with     the    supporting      spouse    during       the


4
     Several significant aspects of the statute were amended
effective after the entry of the FJOD.      L. 2014, c. 42, § 1
(effective Sept. 10, 2014).    None of the amendments, however,
impacts the trial court's decision or ours in this case.



                                        13                                 A-3624-13T1
marriage."      Tannen v. Tannen, 416 N.J. Super. 248, 260 (App.

Div. 2010) (quoting Steneken v. Steneken, 183 N.J. 290, 299

(2005)), aff'd o.b., 208 N.J. 409 (2011).                  "[A] judge awarding

alimony must methodically consider all evidence to assure the

award is 'fit, reasonable and just' to both parties, N.J.S.A.

2A:34-23, and properly balances each party's needs, the finite

marital resources, and the parties' desires to commence their

separate futures, N.J.S.A. 2A:34-23(c)."                  Gnall v. Gnall, 432

N.J. Super. 129, 149 (App. Div. 2013), rev'd on other grounds,

222 N.J. 414 (2015).

    The goal of alimony is to assist the supported spouse in

achieving a lifestyle "reasonably comparable" to the one enjoyed

during the marriage.      Steneken, supra, 183 N.J. at 299; see also

Crews v. Crews, 164 N.J. 11, 17 (2000); Cox v. Cox, 335 N.J.

Super.   465,    473    (App.     Div.        2000).      "The   importance    of

establishing    the    standard    of     living       experienced   during   the

marriage cannot be overstated."               Crews, supra, 164 N.J. at 16.

It is the "touchstone for the initial alimony award."                 Ibid.

    In determining the marital lifestyle, the trial court looks

at various elements including "the marital residence, vacation

home, cars owned or leased, typical travel and vacations each

year, schools, special lessons, and camps for [the] children,

entertainment (such as theater, concerts, dining out), household




                                         14                             A-3624-13T1
help, and other personal services."                    Weishaus v. Weishaus, 360

N.J. Super. 281, 290-91 (App. Div. 2003), rev'd in part on other

grounds, 180 N.J. 131 (2004).                  The ultimate determination must

be based not only on the amounts expended, but also what is

equitable.        Glass    v.    Glass,    366    N.J.      Super.      357,    372   (App.

Div.), certif. denied, 180 N.J. 354 (2004).

       "[A]n appropriate rate of savings . . . can, and in the

appropriate case should, be considered as a living expense when

considering an award of . . . maintenance."                        Id. at 378 (second

alteration in original) (quoting In re Marriage of Weibel, 965

P.2d 126, 129-30 (Colo. App. 1998)).                    Thus, the court can take

into   account     the     marital      standard       of    living     and    allow     the

supported spouse to save for the future.                       See id. at 379; see

also Capodanno v. Capodanno, 58 N.J. 113, 120 (1971).                             This is

particularly      true    when    the     supporting        spouse      can    afford    any

amount paid to the supported spouse.                        Glass, supra, 366 N.J.

Super. at 379.

       A spouse's need for savings has long been recognized as a

component of alimony, see Martindell, supra, 21 N.J. at 354,

that   allows     for     the   accumulation       of       "reasonable        savings    to

protect    [the    supported      spouse]       against      the    day   when    alimony

payments    may    cease    because       of    [the    death      of   the    supporting

spouse] or change in circumstances."                        Davis, supra, 184 N.J.




                                           15                                     A-3624-13T1
Super. at 437 (quoting Khalaf v. Khalaf, 58 N.J. 63, 70 (1971)).

Savings have been used for such security in lieu of directing

the    supporting         spouse    to    keep        a    life     insurance      policy      or

establish      a    trust.       See    Jacobitti,          supra,       135    N.J.    at    582

(upholding an order to create a trust in lieu of life insurance

to    ensure    "continuing         alimony      payments          for    the   life    of    the

dependent      spouse");      Davis,      supra,          184     N.J.   Super.    at    436-40

(upholding an order directing the supporting spouse to obtain

and designate the dependent spouse as the beneficiary of a life

insurance policy).            In short, savings has been a relevant and

appropriate factor to be considered in the establishment of a

reasonable and equitable alimony award because the amount of

support awarded is subject to review and modification upon a

showing of a change of circumstances, which could result in the

supported       spouse      being       incapable         of      supporting      himself      or

herself.       See Davis, supra, 184 N.J. Super. at 437.

       However,      the    protection      of       income       being    derived      through

alimony is not the only reason why a supported spouse requires

savings, especially where regular savings have been part of the

established        marital       lifestyle.               "[A]n     appropriate        rate    of

savings to meet needs in the event of a disaster, to make future

major acquisitions such as automobiles and appliances, and for

retirement         can,    and     in     the        appropriate         case     should,       be




                                                16                                      A-3624-13T1
considered as a living expense when considering an award of

. . . [alimony]."            Weibel, supra, 965 P.2d at 129-30; see also

Glass, supra, 366 N.J. Super. at 378.

      The most "appropriate case" in which to include a savings

component     is     where    the    parties'    lifestyle       included       regular

savings.      Because it is the manner in which the parties use

their income that is determinative when establishing a marital

lifestyle,         see Weishaus, supra, 180 N.J. at 145, there is no

demonstrable difference between one family's habitual use of its

income to fund savings and another family's use of its income to

regularly purchase luxury cars or enjoy extravagant vacations.

The use of family income for either purpose over the course of a

long-term marriage requires the court to consider how the money

is spent in determining the parties' lifestyle, regardless of

whether it was saved or spent on expensive purchases.                          The fact

that the payment of the support ultimately is protected by life

insurance      or     other     financial       tools,    does     not        make    the

consideration of the savings component any less appropriate.

      The    Supreme      Court     has   recognized     the   need      to    consider

regular savings in determining a marital lifestyle by including

a   line    item    for   monthly     savings    in   Schedule    C   of      the    case




                                           17                                   A-3624-13T1
information statement parties must file in family matters.5                            See

R.   5:5-2;    see    also     Family    Part        Case    Information       Statement,

Pressler & Verniero, Current N.J. Court Rules, Appendix V(D) to

R. 5:5-2 (2016).            While the original case information statement

form did not include a line item for savings, it was changed two

years after implementation to add or subtract certain budget

items so that the form would "more closely track [a family's]

actual expenses."             Report of the Supreme Court Committee on

Family Division Practice, 118 N.J.L.J. 117, 130-31 (July 24,

1986).        The    Supreme        Court's        Committee    on    Family     Division

Practice recommended a "savings and investments" item, reasoning

that   "[a]lthough      such     a    line    might     be     viewed   as   subject    to

abuse,   [it]       would    still    appear        appropriate      because     in   many

households      savings       and    investments         represent      a    fundamental

portion of an ongoing budget."                 Id. at 131.           The Court adopted

that recommendation and, as stated in Rule 5:5-2(e), the revised

form is required in all actions involving alimony, and copies

must be preserved by the parties as evidence of the marital




5
    While deciding an unrelated issue in an earlier case, we also
signaled our recognition of a trial court's need to properly
consider the savings component.     See Tannen, supra, 416 N.J.
Super. at 277 (finding judge's consideration of lifestyle
inadequate because he did not consider savings component, among
other factors, as part of parties' lifestyle).



                                              18                                 A-3624-13T1
standard of living at the time the award was made.                                R. 5:5-

2(e)(3).

      We reject defendant's assertion that the court correctly

addressed the savings component through equitable distribution

of the parties' accounts.               The argument runs afoul of the rule

that "equitable distribution determinations are intended to be

in addition to, and not as substitutes for, alimony awards,"

which are awarded to provide for the maintenance of the marital

lifestyle post-dissolution.                 Steneken, supra, 183 N.J. at 299.

Moreover,    it     is    not   equitable         to    require    plaintiff      to   rely

solely on the assets she received through equitable distribution

to   support      the     standard     of     living      while      defendant    is    not

confronted with the same burden.                   As expressed under the alimony

statute's      current        version,       the       court   must      recognize     that

"neither party ha[s] a greater entitlement to that standard of

living than the other."              N.J.S.A. 2A:34-23(b)(4).

      We    therefore         hold    that    the       Family    Part     must   in    its

assessment     of   a     marital     lifestyle         give   due    consideration      to

evidence of regular savings adhered to by the parties during the

marriage,    even        if   there    is    no    concern       about    protecting     an

alimony award from future modification or cessation upon the




                                             19                                   A-3624-13T1
death of the supporting spouse.6              We recognize that the majority

of   other     jurisdictions          have    not    extended         their     courts'

consideration of the savings component of an alimony award to

the extent we do today, see Glass, supra, 366 N.J. Super. at

377-78 (surveying cases awarding retirement savings as part of

alimony award), but we believe the result is equitable, see id.

at 372, and consistent with our statute.

     Having    said      that,   we    caution      that    a   court    is     equally

obligated to consider the marital lifestyle and the financial

situation    of    the   parties      post-divorce         as   set   forth     in      the

statute, and "[n]o factor sh[ould] be elevated in importance

over any other factor unless the court finds otherwise, in which

case the court sh[ould] make specific written findings of fact

and conclusions of law in that regard."               N.J.S.A. 2A:34-23(b).

     We recognize that the court attempted to identify areas

through which plaintiff might be able to save money at some

level,   but      the    court's      suggestions     did       not    amount      to    a

consideration of savings as part of the parties' standard of

living, especially where there was no dispute that the parties

saved the lion's share of the family's income or that defendant


6
    Our holding is limited to the establishment of alimony. We
do not decide in this opinion the extent to which the savings
component should be considered upon a change in circumstances,
such as the payor spouse's retirement.



                                         20                                     A-3624-13T1
had   the   ability      to    continue    to    fund     such   savings.     We   are

therefore constrained to vacate the alimony award and remand for

further consideration by the Family Part consistent with our

holding     today,    with      the     understanding      that    we   intimate    no

suggestion as to the outcome of that reconsideration by the

court.

             [At   the  direction of   the  court,                    the
             discussion of the other issues in                       this
             appeal at sections IV, V and VI has                     been
             omitted from the published version of                    the
             opinion.]

                                          VII.

      In    sum,   the     trial   court's       awards    of    alimony,   equitable

distribution, child support, counsel fees and costs are vacated

and   remanded       for      further     proceedings       consistent      with   our

decision.     We do not retain jurisdiction.




                                           21                                A-3624-13T1